Citation Nr: 0610022	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1962 to 
November 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference 
hearing in August 2005.

Additional evidence was submitted to the Board in September 
2005.  The veteran waived RO consideration of this evidence. 

The issue of service connection for low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
a January 1967 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the January 1967 rating 
decision. 



CONCLUSIONS OF LAW

1.  The January 1967 rating decision, which denied 
entitlement to service connection for low back disability, is 
final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
January 1967 rating decision denying service connection for 
low back disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim of service connection for low back disability was 
denied by the RO in a January 1967 rating decision.  The 
veteran was informed of the January 1967 rating decision, and 
he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
January 1967 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in March 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the January 1967 rating decision, additional medical 
evidence has become part of the record, including a November 
1970 private x-ray, a December 1980 private emergency room 
report, a June 1996 private x-ray, a September 2002 statement 
from a private practitioner and a March 2004 VA examination.   
This evidence shows that the veteran continues to suffer from 
a low back disability.  Further, the September 2002 private 
practitioner statement and the March 2004 VA examination give 
etiological opinions concerning the veteran's low back 
disability.

The RO reopened the veteran's claim in its June 2003 rating 
decision.  Even though the RO reopened the claim, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Board finds that the additional evidence submitted since 
the January 1967 rating decision is new and material.  The 
medical evidence submitted is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether the veteran's 
low back disability was incurred in or aggravated by his 
active service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for low back 
disability is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  




ORDER

The claim for entitlement to service connection for low back 
disability is reopened.  The appeal is granted to that 
extent, subject to the directions set forth in the remand 
section of this decision.


REMAND

The veteran is claiming service connection for low back 
disability.  At the August 2005 video conference hearing, the 
veteran testified that he had been treated for his back 
problems by Dr. Scott Chilcott since March 1965.  He referred 
to letters dated August 2005 and September 2004 written by 
Dr. Chilcott concerning the etiology of the veteran's current 
low back disability.  However, neither of these letters nor 
any other records of Dr. Chilcott's are of record.  The Board 
finds that these medical records are necessary in order to 
render a decision and, thus, such records should be requested 
to fully meet the requirements of 38 C.F.R. § 3.159(c)(1). 

The Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case to get additional medical records, 
it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
from Dr. Scott Chilcott from 1965 to 
present, especially the September 2004 
and August 2005 letters referred to in 
the veteran's hearing testimony.  If 
these records are unavailable, it should 
be noted in the claims file.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for veteran's low back 
disability is warranted.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


